CALLAHAN, J.,
dissenting. I cannot believe that the legislature in enacting General Statutes § 53a-54a, establishing extreme emotional disturbance as an affirmative defense, intended that a defendant would be entitled to a jury instruction on that defense when he explicitly disavowed the necessary state of mind. If, as the majority believes, there is case law that mandates a jury instruction under such circumstances, we should take the opportunity provided by this case to change it. Otherwise, the legislative mandate placing the burden of proof of extreme emotional disturbance upon the defendant is nullified. Certainly a defendant who testi*361fies, as did this defendant, that he was only “somewhat” upset, “[n]ot really” upset and not bothered by the termination of his relationship with the victim has not begun to prove extreme emotional disturbance by a preponderance of the evidence. The “term ‘extreme’ refers to the greatest degree of intensity away from the norm for that individual.” State v. Elliott, 177 Conn. 1, 10, 411 A.2d 3 (1979). Moreover, I cannot see how other evidence could override the defendant’s expression of his own subjective state of mind, which is the only issue germane to a defense of extreme emotional disturbance. This is not an insanity defense where a deranged defendant may himself deny being insane but produce expert testimony that would require the inclusion of an insanity instruction in the trial court’s charge. See General Statutes § 53a-13. If an express disavowal of extreme emotional disturbance does not foreclose an instruction on extreme emotional disturbance, then such an instruction should be given at the end of virtually every murder trial because such crimes rarely take place in an emotional vacuum. I do not think, however, that universal application of the defense was intended by the legislature. In sum, I would conclude that when a defendant disavows the state of mind necessary to constitute extreme emotional disturbance, he is not entitled to an instruction as to that mitigant.
Moreover, although there was evidence adduced at trial of circumstances that possibly could have caused a theoretical defendant to be extremely emotionally disturbed and even evidence that this defendant was upset at various times, there was no testimony that at the time that he killed the victim the defendant was extremely emotionally disturbed. The only testimony elicited as to that time frame was, in fact, to the contrary. I believe that the majority confuses evidence of conditions that could have caused the defendant to be extremely emotionally disturbed with evidence that he *362was, in fact, extremely emotionally disturbed when he killed the victim.1 The only testimony as to the defendant’s state of mind when he killed the victim was supplied by the defendant. His testimony was that at that time he was not extremely emotionally disturbed, that he was acting in self-defense and that while so acting he inadvertently killed the victim without any intention to do so.2 Testimony concerning the defendant’s emotional involvement with the victim and his perception that she was “doing him wrong” does not equate with extreme emotional disturbance when the defendant himself disclaims such a reaction. I would conclude that because the evidence at trial would not have permitted a jury reasonably to find that the defendant had proven extreme emotional disturbance by a preponderance of the evidence, a jury instruction on that defense was not warranted.
I would affirm the judgment of the Appellate Court.

 By so doing, the majority essentially establishes a per se rule that anyone who lolls a former girlfriend or boyfriend is entitled to a jury instruction on extreme emotional disturbance.


 The intent to cause death is itself a prerequisite to the defense of extreme emotional disturbance. See General Statutes § 53a-54a.